BEAUCHAMP, Judge.
The appeal is from a conviction for murder without malice, with a sentence of five years in the penitentiary.
The indictment alleges that appellant shot and killed Dorothy Mae Henderson on the first day of May, 1949. The statement of facts in this case is not signed and approved by the trial judge, for which reason we are unable to consider the same. The statement of facts is not so much as signed by the attorneys for the prosecution.
We find two bills of exception in the case, each complaining of the overruling of the motion to quash the indictment. We have examined these bills of exception and the questions raised by them and have concluded that in the absence of a statement of facts we have no basis for sustaining either of the bills.
Finding no reversible error, the judgment of the trial court is affirmed.
HAWKINS, P. J., absent.